PER CURIAM.
This action, although brought in the state of Mississippi, was to recover damages for the negligent killing of plaintiff’s intestate in the state of Louisiana.
The evidence clearly established that the plaintiff’s intestate was guilty of contributory negligence, and none of it was such as to fur*140nish substantial support for a finding that those in charge of the engine had a “last clear chance,” after his peril due to his negligence, was apparent, to avoid injuring him. In this state of the evidence, the direction of a verdict for the defendant below was proper. See Harrison v. Louisiana Western R. R. Co., 132 La. 761, 61 South. 782; May v. Texas, etc., Ry. Co., 123 La. 647, 49 South. 272; Texas & Pacific Ry. Co. v. Modawell, 151 Fed. 421, 80 C. C. A. 651, 9 L. R. A. (N. S.) 646.
Jones v. Mackay Telegraph Co. (La.) 68 South. 379, appears to have been decided on its peculiar facts, and does not affect the “last clear chance” doctrine, as declared in Harrison v. Louisiana Western Railroad Co., supra.
Judgment affirmed.